
	
		II
		Calendar No. 92
		112th CONGRESS
		1st Session
		S. 1317
		IN THE SENATE OF THE UNITED STATES
		
			June 30, 2011
			Mr. DeMint (for himself,
			 Mr. Coburn, Mr.
			 Vitter, Mr. Paul,
			 Mr. Sessions, Mr. Lee, Mr.
			 Risch, Mr. Chambliss,
			 Mr. Graham, Ms.
			 Ayotte, Mr. Toomey,
			 Mr. Johnson of Wisconsin, and
			 Mrs. Hutchison) introduced the following
			 bill; which was read twice and ordered to be placed on the
			 calendar
		
		A BILL
		To allow individuals to choose to opt out of the Medicare
		  part A benefit.
	
	
		1.Short titleThis Act may be cited as the
			 Retirement Freedom
			 Act.
		2.Allowing
			 individuals to choose to opt out of the Medicare part A benefitAny individual who is otherwise entitled to
			 benefits under part A of title XVIII of the Social Security Act may elect (in
			 such form and manner as may be specified by the Secretary of Health and Human
			 Services) to opt out of such entitlement. Notwithstanding any other provision
			 of law, in the case of an individual who makes such an election, such
			 individual—
			(1)may (in such form
			 and manner as may be specified by the Secretary) subsequently choose to end
			 such election and opt back into such entitlement (in accordance with a process
			 determined by the Secretary) without being subject to any penalty;
			(2)shall not be
			 required to opt out of benefits under title II of such Act as a condition for
			 making such election; and
			(3)shall not be required to repay any amount
			 paid under such part A for items and services furnished prior to making such
			 election.
			
	
		June 30, 2011
		Read twice and ordered to be placed on the
		  calendar
	
